Citation Nr: 1735789	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Guillain-Barre Syndrome (GBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran failed to report for a May 2015 hearing before the Board.  The Veteran has not explained his failure to report or requested rescheduling of the hearing.  As such, the request for a Board hearing is therefore considered to be withdrawn.  38 C.F.R. § 20.704(c) (2016). 
  
The claim was remanded by the Board in July 2015 for additional development.  


FINDING OF FACT

Guillain-Barre Syndrome, first manifested decades after service, did not have its clinical onset during or as a result of service.  


CONCLUSION OF LAW

The criteria for service connection for Guillain-Barre Syndrome are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  VCAA notice was sent to the Veteran in May 2012, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records and VA and private outpatient treatment records.  The Veteran has not identified any outstanding medical treatment records.   

In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to service connection for GBS is adequate as it is predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on current facts regarding the onset of GBS.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the GBS issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in July 2015, when it was remanded for additional development.  In accordance with the remand instructions, a VA examination and opinion were obtained and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the central nervous system (GBS in this case), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R.
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

GBS

The Veteran contends that his GBS was incurred during or as a result of military service.  

The Veteran does not contend, nor do the service treatment records demonstrate, that GBS began during service.  Rather, he claims that he incurred GBS as a result of vaccines he received during service, and in particular, the swine flu vaccine.  A review of his vaccination records during service documents that he received the swine flu vaccine at least once in January 1976.  He further submitted several statements from his fellow service members who each state that they received the swine flu vaccine and they served with the Veteran.  

In addition, in an August 2003 statement, he asserted that he may have been exposed to something while "working in dumps" during service.  His service personnel records document his service with the Public Works Transportation Unit, which means there is a chance he was exposed to some sort of chemical or substance.  The Veteran has not been specific as to what exactly he may have been exposed.  

Nevertheless, the record demonstrates that the Veteran developed GBS symptoms in August 2000 and was diagnosed with GBS in September 2000, more than 20 years post-discharge.  This date of onset is particularly important in this case, as explained in an October 2015 VA opinion.  

After examining the Veteran and the record in October 2015, a VA examiner issued an opinion which explains that GBS "is not a dormant disease," but rather is "an acute process."  This means that a person becomes symptomatic with GBS between half of one day to two weeks after its cause, which is typically an infection.  In fact, the examiner stated, two-thirds of those who develop GBS experience an infection before onset of the symptoms, commonly gastroenteritis or a respiratory tract infection.  There is one period of an acute phase, after which a person may experience residuals related to the acute period of the illness.  Therefore, the examiner concluded, it is less likely than not that the Veteran's GBS was incurred during or as a result of his military service.

VA and private records document that the Veteran had an upper respiratory illness just before developing GBS in 2000, many years after discharge.  This is consistent with what the VA examiner stated causes two-thirds of GBS cases.    

Based on the forgoing, the Board concludes that the weight of the evidence is against a finding of service connection for GBS, as either having developed during or as a result of service or to a compensable degree within one year of discharge.  While the Board acknowledges the Veteran's contention that there may be a connection between vaccinations or other non-specific exposures during military service and the incurrence of GBS, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
The Board further acknowledges the informational article the Veteran submitted from the National Institute of Neurological Disorders and Stroke on GBS.  The article, however, states that the cause of GBS is unknown and that when preceded by a viral infection, it is possible that the virus has changed the nature of cells in the nervous system so that the immune system treats them as foreign cells and attacks.  In short, the article does not support the Veteran's claim that GBS was caused during or as a result of service, to include vaccinations or other exposures.

The only competent and credible evidence of record is that of the VA examiner, which states that GBS is an acute process that begins within two weeks of its cause, and, therefore, it is not at least as likely as not that GBS began as a result of vaccinations or other exposures experienced more than 20 years prior to its onset.  There is no competent and credible evidence of record which contradicts the examiner's opinion.  

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for GBS.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for Guillain-Barre Syndrome is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


